DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 9 and 10 recite	Clinical and Laboratory Standards Institute (CLSI).
	American Society for Testing and Materials (ASTM), Health Level Seven (HL7), Integrating the Healthcare Enterprise (IHE), Digital Imaging and Communications in Medicine (DICOM), and Medical waveform Format Encoding Rules (MFER)	respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (WO 2014/127285 A1).

	With respect to Claim 1 Holmes teaches	A flow cytometer  (See Para[00132])comprising: (See Para[00373]-[00374], [00382],[00447]); and 	a transmission unit (See Fig 3B component 340) configured to transmit at least one of the particle data and data on a particle distribution diagram of the particles (See Para[00375]), generated based on the particle data, to at least one of a hospital information system that supports hospital operations (See Para[00431] The laboratory may be capable of providing oversight 832. Oversight may be provided by a health care professional and/or a software program) and a clinical laboratory information system (See Fig 8 Component 810) that supports clinical test operations (See Para[00396],[00431]-[00459]).

	With respect to Claim 2 Holmes teaches	The flow cytometer according to claim 1, 	further comprising an order information acquisition unit configured to acquire order information comprising one or more measurement items (See Fig 8 and 9), wherein 	the particle data acquisition unit measures the particles in the sample in accordance with the one or more measurement items in the order information (See Para[00396], [00431]-[00459]).

	With respect to Claim 3 Holmes teaches	The flow cytometer according to claim 1, (See Para[00375],[00396]).

	With respect to Claim 4 Holmes teaches	The flow cytometer according to claim 1, 	wherein the data on the particle distribution diagram comprises output information to output the particle distribution diagram based on the particle data (See Para[00375]-[00389]).

	With respect to Claim 5 Holmes teaches	The flow cytometer according to claim 4, 	wherein the output information comprises output information to output a plurality of particle distribution diagrams different from each other based on the particle data (See Para[00451], and [00375]).

	With respect to Claim 6 Holmes teaches	The flow cytometer according to claim 4, 	wherein the output information further comprises date and time information comprising date and time of the measurement of the particles in the sample (See Para[00375]-[00389]).

(See Para[00444]-[00451]).

	With respect to Claim 8 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit transmits, in a format compliant with a predetermined standard, the at least one of the particle data and the data on the particle distribution diagram. (See Para[00444]-[00451])

	With respect to Claim 11 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit further transmits patient information associated with the sample to the at least one of the hospital information system and the clinical laboratory information system (See Para[00431]-[00459]).

	With respect to Claim 12 Holmes teaches	The flow cytometer according to claim 11, 	wherein the patient information comprises patient identification information that identifies a patient (See Para[00275],[00444]).

(See Para[00444]); and 	the at least one of the particle data and the data on the particle distribution diagram (See Para[00444]) .

	With respect to Claim 14 Holmes teaches	The flow cytometer according to claim 13, 	wherein the message comprises: 	a first record comprising the at least one of the particle data and the data on the particle distribution diagram (See Para[00444]); and 	a second record comprising the patient information (See Para[00444]).

	With respect to Claim 15 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit transmits the at least one of the particle data and the data on the particle distribution diagram to the hospital information system through the clinical laboratory information system (See Para[00431]-[00459]).

	

	With respect to Claim 17 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit transmits compressed data comprising the at least one of the particle data and the data on the particle distribution diagram to the at least one of the hospital information system and the clinical laboratory information system (See Para[00216]-[00217]).

	With respect to Claim 18 Holmes teaches	The flow cytometer according to claim 1, 	wherein the transmission unit further transmits particle number information on the number of the particles (See Para[0058],[00129]).

	With respect to Claim 19 Holmes teaches	A data transmission method to be executed by a computer (See Fig 8), the method comprising: 	measuring particles in a sample to acquire particle data comprising optical information of the particles (See Para[00373]-[00374], [00382],[00447]; and 	transmitting at least one of the particle data and data on a particle distribution diagram of the particles, generated based on the particle data, to at least one of a hospital information system that supports hospital operations and a clinical laboratory information system that supports clinical test operations (See Para[00396],[00431]-[00459]).

	With respect to Claim 20 Holmes teaches	An information processing system comprising (See Fig 8): 	a reception unit configured to receive at least one of: 		particle data that is acquired by measuring particles in a sample and comprises optical information; and 		data on a particle distribution diagram of the particles, generated based on the particle data (See Para[00373]-[00374], [00382],[00447]); and 	an electronic medical record generation unit configured to generate an electronic medical record comprising the particle distribution diagram based on the received at least one of the particle data and the data on the particle distribution diagram (See Para[00396],[00431]-[00459]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (WO 2014/127285 A1) as applied to claim 8 above, and further in view of Yundt-Pacheco (WO 2014127285 A1).
	With respect to Claim 9 Holmes is silent to the language of	The flow cytometer according to claim 8, 	wherein the predetermined standard comprises a standard compliant with Clinical and Laboratory Standards Institute (CLSI).	Nevertheless Yundt-Pacheco teaches	wherein the predetermined standard comprises a standard compliant with Clinical and Laboratory Standards Institute (CLSI). (See Para[0057]-[0058])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Holmes use CLSI such as that of Yundt-Pacheco.	One of ordinary skill would have been motivated to modify Holmes because using such a standard would produce reliable result and would thus be more accurate.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (WO 2014/127285 A1) in view of Yundt-Pacheco (WO 2014127285 A1) as applied to claim 9 above, and further in view of Lyshkow (WO2007/050877 A2).

	With respect to Claim 10 Holmes is silent to the language of	The flow cytometer according to claim 8, 	wherein the predetermined standard comprises at least one of: standards of American Society for Testing and Materials (ASTM), Health Level Seven (HL7), Integrating the Healthcare Enterprise (IHE), Digital Imaging and Communications in (See Para[00003]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Holmes use DOCOM such as that of Lyshkow.	One of ordinary skill would have been motivated to modify Holmes because DICOM and HL7 compatible smartphones are useful for transferring medical information from one DICOM or HL7 compatible wireless communication device, to one or more other compatible, network-connected devices and for securely storing the transferred information.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (WO 2014/127285 A1) as applied to claim 1 above, and further in view of Chandler (US 2003/0235919 A1)
	With respect to Claim 16 Holmes is silent to the language of	The flow cytometer according to claim 1, 	wherein the particle distribution diagram comprises at least one of a dot plot and (See Para[0055]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Holmes wherein the particle distribution diagram comprises at least one of a dot plot and a histogram such as that of Chandler.	One of ordinary skill would have been motivated to modify Holmes because dot plot or histogram would merely present data in known formats and would be no more than predictable use of prior art elements according to their established functions and would provide a quick summery of the data and help in understanding the data quickly.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863